DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.

2.	Claims 1, 4, 7-10, and 12 are pending and under consideration in this Office Action.

3.	In view of the claim amendment dated 02/28/2022 all previous claim objections and/or claim rejections have been withdrawn in favor of the claim rejections stated below.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1, 4, 7-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase “wherein an activity of lactate dehydrogenase and an activity of pyruvate formate lyase are inhibited relative to a degree of activity in a wild-type microorganism, and wherein the activity of any selected from the group consisting of a glucose- specific phosphotransferase enzyme IIA component of a phosphotransferase system (PTS) and a glucose-specific phosphotransferase enzyme IIBC component of PTS is inhibited, or the activity of any selected from the group consisting of xylose isomerase and xylulokinase, D-ribulose-5-phosphate 3-epimerase, ribose 5-phosphate isomerase, transaldolase B, transketolase and cAMP-activated global transcription factor is inhibited relative to a degree of activity in the wild-type microorganism“ which renders the claim vague and indefinite because the specific genetic modifications in the recombinant microorganism that inhibits the activity of the recited enzymes are not known and not recited in the claim.  Dependent claims 4, 7-10, and 12 are also rejected because they do not correct the defect.

Claim 7 recites the phrase “wherein the recombinant microorganism has enhanced activity of at least one enzyme selected from a group consisting of xylose isomerase, xylulokinase, D-ribulose-5-phosphate 3-epimerase, ribose 5-phosphate isomerase, transaldolase, and transketolase” which renders the claim vague and indefinite because the specific genetic modifications to the enzymes that result in enhanced activity are not known and not recited in the claim.

Claim 8 recites the phrase “wherein the recombinant microorganism has inhibited activity of a receptor protein of cyclic adenosine monophosphate (cAMP)” which renders the claim vague and indefinite because the specific identity of the receptor protein of cyclic adenosine monophosphate is not known and not recited in the claim, and the specific genetic modifications to the recombinant microorganism that inhibit a receptor protein of cyclic adenosine monophosphate are not known and not recited in the claim.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 4, and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The arguments filed 09/27/2021 have been considered but are not persuasive.
The amended claims are drawn to a broad genus of recombinant microorganisms having: simultaneous fermentation ability of glucose and xylose and ability to produce diol, wherein the recombinant microorganism is a recombinant klebsiella wherein an activity of lactate dehydrogenase and an activity of pyruvate formate lyase are inhibited relative to a degree of activity in a wild-type microorganism, and wherein the activity of any selected from the group consisting of a glucose- specific phosphotransferase enzyme IIA component of a phosphotransferase system (PTS) and a glucose-specific phosphotransferase enzyme IIBC component of PTS is inhibited, or the activity of any selected from the group consisting of xylose isomerase and xylulokinase, D-ribulose-5-phosphate 3-epimerase, ribose 5-phosphate isomerase, transaldolase B, transketolase and cAMP-activated global transcription factor is inhibited relative to a degree of activity in the wild-type microorganism, and wherein the recombinant microorganism produces lactate less than the wild-type microorganism as a by-product, wherein the recombinant microorganism comprises any genetic modifications that inhibit the activity of the recited enzymes.
According to MPEP 2163:   	
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; reference of record), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  The reference of Prather et al. (Curr Opin Biotechnol. 2008 Oct;19(5):468-74; reference of record) teaches numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top].   The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; reference of record) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; reference of record) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the claimed genus of recombinant microorganisms and genetic modifications to the recombinant microorganisms that allow the recombinant microorganisms to have simultaneous fermentation ability of glucose and xylose and ability to produce diol production ability.
The specification as originally filed does not disclose by actual reduction to practice any recombinant microorganisms having: simultaneous fermentation ability of glucose and xylose and ability to produce diol wherein the recombinant microorganism is a recombinant klebsiella wherein an activity of lactate dehydrogenase and an activity of pyruvate formate lyase are inhibited relative to a degree of activity in a wild-type microorganism, and wherein the activity of any selected from the group consisting of a glucose- specific phosphotransferase enzyme IIA component of a phosphotransferase system (PTS) and a glucose-specific phosphotransferase enzyme IIBC component of PTS is inhibited, or the activity of any selected from the group consisting of xylose isomerase and xylulokinase, D-ribulose-5-phosphate 3-epimerase, ribose 5-phosphate isomerase, transaldolase B, transketolase and cAMP-activated global transcription factor is inhibited relative to a degree of activity in the wild-type microorganism, and wherein the recombinant microorganism produces lactate less than the wild-type microorganism as a by-product as claimed, wherein the recombinant microorganism comprises any genetic modifications that inhibit the activity of the recited enzymes.  The specification as originally filed does not disclose by actual reduction to practice any genetic modifications that inhibit the activity of the recited enzymes in the recombinant microorganism.
The specification only describes recombinant Klebsiella oxytoca having simultaneous fermentation ability of glucose and xylose and ability to produce 2,3-butanediol, said recombinant Klebsiella oxytoca is transformed to have a deletion of ldhA gene having the nucleic acid of SEQ ID NO: 1, deletion of the pflB having the nucleic acid of SEQ ID NO: 2, deletion of the crr gene having the nucleic acid of SEQ ID NO:3, deletion of the ptsG having the nucleic acid of SEQ ID NO: 4; and transformed to overexpress a plasmid comprising the xylA gene having the nucleic acid of SEQ ID NO: 5 and the xylB gene having the nucleic acid of SEQ ID NO: 6; overexpress a plasmid comprising the rpe gene having the nucleic acid of SEQ ID NO: 7; overexpress a plasmid comprising the rpiA gene having the nucleic acid of SEQ ID NO: 8; overexpress a plasmid comprising the talB gene having the nucleic acid of SEQ ID NO: 9; overexpress a plasmid comprising the tktAB gene having the nucleic acid of SEQ ID NO: 12; overexpress a plasmid comprising the crp(in)0l gene having the nucleic acid of SEQ ID NO: 13; and/or overexpress a plasmid comprising the crp(in)02 gene having the nucleic acid of SEQ ID NO: 14.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of recombinant microorganisms having: simultaneous fermentation ability of glucose and xylose and ability to produce diol, wherein the recombinant microorganism is a recombinant klebsiella wherein an activity of lactate dehydrogenase and an activity of pyruvate formate lyase are inhibited relative to a degree of activity in a wild-type microorganism, and wherein the activity of any selected from the group consisting of a glucose- specific phosphotransferase enzyme IIA component of a phosphotransferase system (PTS) and a glucose-specific phosphotransferase enzyme IIBC component of PTS is inhibited, or the activity of any selected from the group consisting of xylose isomerase and xylulokinase, D-ribulose-5-phosphate 3-epimerase, ribose 5-phosphate isomerase, transaldolase B, transketolase and cAMP-activated global transcription factor is inhibited relative to a degree of activity in the wild-type microorganism, and wherein the recombinant microorganism produces lactate less than the wild-type microorganism as a by-product, wherein the recombinant microorganism comprises any genetic modifications that inhibit the activity of the recited enzymes.
Amending the claims to recite the following would aid in overcoming the rejection:  a recombinant Klebsiella oxytoca having simultaneous fermentation ability of glucose and xylose and ability to produce 2,3-butanediol, said recombinant Klebsiella oxytoca is transformed to have a deletion of ldhA gene having the nucleic acid of SEQ ID NO: 1, deletion of the pflB having the nucleic acid of SEQ ID NO: 2, deletion of the crr gene having the nucleic acid of SEQ ID NO:3, deletion of the ptsG having the nucleic acid of SEQ ID NO: 4; and transformed to overexpress a plasmid comprising the xylA gene having the nucleic acid of SEQ ID NO: 5 and the xylB gene having the nucleic acid of SEQ ID NO: 6; overexpress a plasmid comprising the rpe gene having the nucleic acid of SEQ ID NO: 7; overexpress a plasmid comprising the rpiA gene having the nucleic acid of SEQ ID NO: 8; overexpress a plasmid comprising the talB gene having the nucleic acid of SEQ ID NO: 9; overexpress a plasmid comprising the tktAB gene having the nucleic acid of SEQ ID NO: 12; overexpress a plasmid comprising the crp(in)0l gene having the nucleic acid of SEQ ID NO: 13; and/or overexpress a plasmid comprising the crp(in)02 gene having the nucleic acid of SEQ ID NO: 14.

	
8.	Claims 1, 4, and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant Klebsiella oxytoca having simultaneous fermentation ability of glucose and xylose and ability to produce 2,3-butanediol, that is transformed to have a deletion of ldhA gene having the nucleic acid of SEQ ID NO: 1, deletion of the pflB having the nucleic acid of SEQ ID NO: 2, deletion of the crr gene having the nucleic acid of SEQ ID NO:3, deletion of the ptsG having the nucleic acid of SEQ ID NO: 4; and transformed to overexpress a plasmid comprising the xylA gene having the nucleic acid of SEQ ID NO: 5 and the xylB gene having the nucleic acid of SEQ ID NO: 6; overexpress a plasmid comprising the rpe gene having the nucleic acid of SEQ ID NO: 7; overexpress a plasmid comprising the rpiA gene having the nucleic acid of SEQ ID NO: 8; overexpress a plasmid comprising the talB gene having the nucleic acid of SEQ ID NO: 9; overexpress a plasmid comprising the tktAB gene having the nucleic acid of SEQ ID NO: 12; overexpress a plasmid comprising the crp(in)0l gene having the nucleic acid of SEQ ID NO: 13; and/or overexpress a plasmid comprising the crp(in)02 gene having the nucleic acid of SEQ ID NO: 14; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	The nature and breadth of the amended claims encompass any recombinant microorganisms having: simultaneous fermentation ability of glucose and xylose and ability to produce diol, wherein the recombinant microorganism is a recombinant klebsiella wherein an activity of lactate dehydrogenase and an activity of pyruvate formate lyase are inhibited relative to a degree of activity in a wild-type microorganism, and wherein the activity of any selected from the group consisting of a glucose- specific phosphotransferase enzyme IIA component of a phosphotransferase system (PTS) and a glucose-specific phosphotransferase enzyme IIBC component of PTS is inhibited, or the activity of any selected from the group consisting of xylose isomerase and xylulokinase, D-ribulose-5-phosphate 3-epimerase, ribose 5-phosphate isomerase, transaldolase B, transketolase and cAMP-activated global transcription factor is inhibited relative to a degree of activity in the wild-type microorganism, and wherein the recombinant microorganism produces lactate less than the wild-type microorganism as a by-product, wherein the recombinant microorganism comprises any genetic modifications that inhibit the activity of the recited enzymes.
The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; reference of record), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  The reference of Prather et al. (Curr Opin Biotechnol. 2008 Oct;19(5):468-74; reference of record) teaches numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top].   The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; reference of record) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; reference of record) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the claimed recombinant microorganism and genetic modifications to the recombinant microorganisms that allow the recombinant microorganisms to have simultaneous fermentation ability of at least two sugars in lignocellulosic hydrolysate and diol production ability.
The specification only provides guidance, prediction, and working examples for a recombinant Klebsiella oxytoca having simultaneous fermentation ability of glucose and xylose and ability to produce 2,3-butanediol, that is transformed to have a deletion of ldhA gene having the nucleic acid of SEQ ID NO: 1, deletion of the pflB having the nucleic acid of SEQ ID NO: 2, deletion of the crr gene having the nucleic acid of SEQ ID NO:3, deletion of the ptsG having the nucleic acid of SEQ ID NO: 4; and transformed to overexpress a plasmid comprising the xylA gene having the nucleic acid of SEQ ID NO: 5 and the xylB gene having the nucleic acid of SEQ ID NO: 6; overexpress a plasmid comprising the rpe gene having the nucleic acid of SEQ ID NO: 7; overexpress a plasmid comprising the rpiA gene having the nucleic acid of SEQ ID NO: 8; overexpress a plasmid comprising the talB gene having the nucleic acid of SEQ ID NO: 9; overexpress a plasmid comprising the tktAB gene having the nucleic acid of SEQ ID NO: 12; overexpress a plasmid comprising the crp(in)0l gene having the nucleic acid of SEQ ID NO: 13; and/or overexpress a plasmid comprising the crp(in)02 gene having the nucleic acid of SEQ ID NO: 14.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the recombinant microorganism, searching and screening for any genetic modifications that inhibit the recited enzymes; and searching and screening for recombinant microorganism having simultaneous fermentation ability of glucose and xylose and ability to produce any diol and produces lactate less than the wild-type microorganism as a by-product.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims  4, and 7-12 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 4, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over by Ji et al. (Appl Microbiol Biotechnol. 2011 Feb;89(4):1119-25. Epub 2010 Oct 19; IDS filed 06/01/2020) in view of US20160281096 (09/29/2016; reference of record), US20160298144 (10/13/2016; reference of record).
	According to MPEP 2111, while claims must be given their broadest reasonable interpretation consistent with the specification, limitations of the specification cannot be read into the claims to thereby narrow the scope of the claims.  The amended claims encompass any recombinant microorganisms having: simultaneous fermentation ability of glucose and xylose and ability to produce diol, wherein the recombinant microorganism is a recombinant klebsiella wherein an activity of lactate dehydrogenase and an activity of pyruvate formate lyase are inhibited relative to a degree of activity in a wild-type microorganism, and wherein the activity of any selected from the group consisting of a glucose- specific phosphotransferase enzyme IIA component of a phosphotransferase system (PTS) and a glucose-specific phosphotransferase enzyme IIBC component of PTS is inhibited, or the activity of any selected from the group consisting of xylose isomerase and xylulokinase, D-ribulose-5-phosphate 3-epimerase, ribose 5-phosphate isomerase, transaldolase B, transketolase and cAMP-activated global transcription factor is inhibited relative to a degree of activity in the wild-type microorganism, and wherein the recombinant microorganism produces lactate less than the wild-type microorganism as a by-product, wherein the recombinant microorganism comprises any genetic modifications that inhibit the activity of the recited enzymes.

Ji et al. teach a recombinant Klebsiella oxytoca producing 2,3-butanediol by using a mixture of glucose (hexose) and xylose (pentose) in lignocellulose hydrolysates simultaneously without carbon catabolite repression (CCR).  Ji et al. teach that the 2,3-butanediol (2,3-BD) producing Klebsiella oxytoca strain was engineered to eliminate glucose repression of xylose utilization, where the crp(in) gene encoding the mutant cyclic adenosine monophosphate (cAMP) receptor protein CRP(in), which does not require cAMP for functioning, was characterized and overexpressed in K. oxytoca.  Ji et al. teach and/or suggest a hydrolysate of lignocellulose such as corn stover containing glucose and xylose is cultured together with the recombinant Klebsiella oxytoca.  Ji et al. teach that the profiles of sugar consumption and 2,3-BD production by the engineered recombinant K. oxytoca, in glucose and xylose mixtures, were examined and showed that glucose and xylose could be consumed simultaneously to produce 2,3-BD.  Ji et al. teach method for producing 2,3-butanediol comprising preparing a medium comprising at glucose and xylose, inoculating the said recombinant Klebsiella oxytoca to the medium, and culturing the said recombinant Klebsiella oxytoca.  See entire publication and abstract especially Tables 1-3, Figs. 1-2, Materials and methods section, Results section, and pages 1120-11123.  The teachings of the reference differ from the claims in that the reference does not teach the recited recombinant microorganism having simultaneous fermentation ability of glucose and xylose, ability to produce diol, and the recited enzymes that are inhibited relative to a degree of activity in a wild-type microorganism.

	US20160281096 teaches a recombinant microorganism having enhanced 2,3-butanediol producing ability, wherein a pathway for converting pyruvate to acetyl-CoA, a pathway for converting pyruvate to formic acid, or a pathway for converting pyruvate to lactate is inhibited in a microorganism having acetyl-CoA and lactate biosynthetic pathways, wherein any one of pflB and ldhA is deleted or inhibited, the pflB being a gene encoding pyruvate-formate lyase and the ldhA being a gene encoding lactate dehydrogenase. US20160281096 teaches that the recombinant microorganism includes Klebsiella.  See entire publication and claims especially claims 1-12 and Examples 1-6.

	US20160298144 teaches a recombinant Zymobacter palmae producing 2,3-butanediol where said recombinant Zymobacter palmae is transformed with genes encoding xylose isomerase, xylulokinase, transaldolase and transketolase (see entire publication and claims especially claims 17-32 and paragraphs [0008] – [0012].

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by transforming the recombinant Klebsiella oxytoca of Ji et al. to have a deletion of the pflB gene and ldhA gene as taught by US20160281096 and overexpress the genes encoding xylose isomerase, xylulokinase, transaldolase and transketolase taught by US20160298144.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a recombinant Klebsiella oxytoca that can produce large amounts of 2,3-butanediol by using a mixture of glucose (hexose) and xylose (pentose) in lignocellulose hydrolysates where overexpression of genes encoding xylose isomerase, xylulokinase, transaldolase and transketolase shift carbon flow toward the direction of 2,3-butanediol formation.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because transforming Klebsiella oxytoca to have a deletion of genes encoding enzymes and/or proteins and overexpressing genes encoding enzymes and/or proteins are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious. 



Conclusion

11.	No claims are allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652